Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statement filed 4/12/21 has been considered.
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chikayoshi et al. (JPH10240140 (A)), cited by applicant on the IDS filed 11/27/19.
Re claim 1: Chikayoshi et al. teaches an image display device, comprising:
a device body (3) having a front surface with a display surface (2) that is substantially rectangular and is for displaying an image (see figures 2 and 5);
a stand (4,5) that is placed on a placement surface (such as a desk, translated paragraph [0018]) and supports the device body;

a speaker (13) that is supported by the support component (figure 5 at the bottom portion thereof) and is disposed on the rear surface of the device body via the support component (see figure 5), wherein the speaker emits sound toward the placement surface (note in figure 5, that the speaker (13) is mounted at an angle pointing down toward a placement surface), therefor the sound emitted from this speaker would be directed toward the placement surface as set forth.
Re claim 2: figure 5 depicts the display surface is inclined as set forth and is capable of a varying inclination from the use of tilt shaft (17)
Re claim 6: note connectors (14 and 15) that are disposed on a lower end portion of a lateral wall (figure 6) and face downward due to the angle of the lateral wall as depicted in figures 2-4 to retain a cable (wire used to connect to these connectors for operation of devices such as a mouse or keyboard (paragraph [0020] 
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chikayoshi et al. (JPH10240140 (A)) in view of Shinya (JP2012080338A), cited by applicant on the IDS filed 11/27/19.
Re claim 3:  The teaching of Chikayoshi et al. is discussed above and incorporated herein.  Chikayoshi et al. only teaches the use of a single speaker in the support component and therefor does not teach a pair of speakers used an inclined with respect to each other such that sound is outputted in laterally opposite directions as set forth.  
Re claim 4: since the speakers as taught in Shinya are located on opposite sides of the center of the display/display mounting structure, they would, when obviously combined with teaching of Chikayoshi et al. as discussed above, would be located at bilaterally symmetrical positions as set forth.    
Re claim 8:  The teaching of Chikayoshi et al. is discussed above and incorporated herein.  Chikayoshi et al. however does not teach the claimed recess as set forth in claim 8.  Shinya teaches in a similar environment a recess (35) in a grip (34), figure 4 to allow the device to be carried, paragraph [0014].  IT would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a recess into the arrangement of Chikayoshi et al. to predictably provide a means to carry the device.  Therefor the claimed subject matter would have been obvious before the filing of the invention.    
10. 	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chikayoshi et al. (JPH10240140 (A)),in view of Toshihiro et al. (JP2005195623 A), cited by applicant on the IDS filed 11/27/19.
.    
11. 	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chikayoshi et al. (JPH10240140 (A)), in view of Bin et al. (CN202976697U), cited by applicant on the IDS filed 11/27/19.
The teaching of Chikayoshi et al. is discussed above and incorporated herein.  The reference however does not teach the support component including a power cord that is reeled out of a cord hole and with the cord reel and in which the code hole faces downward as set forth in claim 7.    Bin et al. teaches in a similar environment to include a cord reel that is used to reel a power cord out from a cord hole as set forth that allows a user to adjust the length of the power cord according to the distance between the display and a power socket (See abstract).  Having this arrangement being placed on the support component amounts to no more that an obvious rearrangement of part locations each would provide the same benefit of cord length adjustment.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate this power cord/reel arrangement into the device of Chikayoshi et al. and to .   
12. 	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chikayoshi et al. (JPH10240140 (A)), in view of Hong (U. S. Patent 5,978,211)
The teaching of Chikayoshi et al. is discussed above and incorporated herein.   Additionally wiring to interconnect the electrical components to enable the control of the display and speakers are inherently present to allow operation of these components.  Chikayoshi et al. however does not teach a circuit board or hole for passing the electrical wires.  Hong teaches in a similar environment to include a circuit board (23, 14) and through hole (30b) that allows wires to pass between different components of the device for operational control.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the arrangement of Chikayoshi et al., given the teaching of Hong to place the necessary components including wiring and circuit board(s) and also to provide necessary wire through holes where necessary to predictably allow each of the components of the device to be operationally connected allowing the display and the speakers to provide their respective functions of video and audio to a user.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Response to Arguments
4/12/21 have been fully considered but they are not persuasive.
Applicant argues that Chikayoshi et al. (JPH10240140 (A)) teaches that the speaker (13) is disposed on the front side of the lower stand unit (6) on the same side as the display unit; where in the claimed invention the speaker (52,54) is located on the rear surface of the device body (4), which is opposite the display surface. Examiner does not agree with the first statement.   As set forth, there is a support component that is fixed to an upper end portion of the stand and disposed on a rear surface on a side opposite the display surface of the device body. Clearly as seen from figure 5 of Chikayoshi et al., there is a support component (7) that is located on the backside of the display screen (2) and backside of the device body (3); and which is connected to the upper end portion of the (4, 5).  Also, Chikayoshi et al. teaches (figure 5) that the speaker (13) is supported by the support component (7), that extends from a location above support shaft (8) down to a location below speaker (13) and which is located at the rear surface of device body (3), with the speaker (13) emitting sound toward the placement surface (due to the angle of attachment as depicted in figure 5).  Applicant is trying to make an argued distinction between a speaker located on a rear surface of a device body opposite the display surface (claimed) and a speaker located front surface of a stand unit on the same side as the display surface of the display body (Chikayoshi et al.).  Note (Chikayoshi et al.), figure 5 speaker (13) is mounted behind display surface (2) and not on the same side as display surface (2) as argued.  
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        4/14/21